Citation Nr: 0121396	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-22 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence based on 
surgery at a VA medical facility on January 22, 1998.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the MROC) which denied 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence based on 
surgery at a VA medical facility on January 22, 1998.

The veteran failed, without explanation, to report for his 
requested hearing before a member of the Board in Washington, 
DC in July 2001.  His request for such a hearing is therefore 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2000).

Other matters

In an August 1998 rating decision, the MROC determined that 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence based on 
left knee surgery in August 1998 was not warranted because 
the veteran was not service-connected for any left knee 
condition.  The veteran was notified of this decision and of 
his appellate rights later in August 1998.  In October 1998 
and January 1999 Reports of Contact, the veteran in essence 
disagreed with the decision of the MROC.  The veteran was 
issued a Statement of the Case in April 1999 which addressed 
both the issue of entitlement to a temporary total rating 
based on surgery at a VA medical facility on January 22, 1998 
and entitlement to a temporary total rating based on the 
August 1998 surgery.  Thereafter, the veteran submitted a VA 
Form 9 in November 1999 in which he indicated that he was 
appealing only the issue of entitlement to a temporary total 
rating based on a period of convalescence due to surgery 
performed on his left foot.  Thereafter, no further 
communication from either the veteran or his representative 
with respect to the issue of entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for a period 
of convalescence based on surgery at a VA medical facility in 
August 1998 was received.

Since the veteran, in his November 1999 Substantive Appeal, 
indicated that he was seeking appellate review only with 
respect to foot surgery, and since no further communication 
from either the veteran or his representative has been 
received addressing the veteran's August 1998 left knee 
surgery, the Board concludes that the veteran does not 
currently seek appellate review with respect to the issue of 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence based on 
left knee surgery at a VA medical facility in August 1998.  
That issue will therefore be mentioned no further herein. 

The Board further observes that the veteran, in his November 
1999 substantive appeal, indicated that he was awaiting a 
decision on other claims he had purportedly filed; he did not 
otherwise provide any information that would be helpful in 
identifying the referenced claims.  The Board also notes that 
the veteran, in statements received in connection with the 
instant appeal, may have intended to raise the issue of 
entitlement to service connection on a secondary basis for a 
toenail disability affecting digits one through five of the 
left foot.  

If the veteran intends to file additional claims, he should 
so notify the MROC, which should respond appropriately to any 
correspondence received.  The veteran is advised that any 
claim filed for VA benefits must specifically identify the 
benefit sought, as is required by 38 C.F.R. § 3.155.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was granted 
in June 1971, and service connection for additional bilateral 
foot disability, consisting of underlapping fifth toes, was 
granted in March 1989.  Service connection is not in effect 
for any toenail condition of the left foot.

2.  The veteran electively underwent a Zadik left first 
hallux and distal Syme's amputation of the toenails of digits 
one through five on his left foot on January 22, 1998.

3.  The surgery the veteran underwent on January 22, 1998 was 
not for a service-connected disability.


CONCLUSION OF LAW

The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
based on surgery at a VA medical facility on January 22, 1998 
have not been met.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
based on surgery at a VA medical facility on January 22, 
1998.  He maintains that the surgery he underwent on that 
date was for a service-connected condition.

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a brief 
discussion of the factual background of this case.  The Board 
will conclude with an analysis of the issue on appeal. 

Relevant law and regulations

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) above.  
38 C.F.R. § 4.30 (2000) [emphasis added by the Board].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for Veterans Claims has 
held that the Board has the duty to assess the credibility 
and weight to be given the evidence, but must provide reasons 
and bases for rejecting critical evidence, expert or 
otherwise.  See Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991);  Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990);  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Factual background


Service medical records document treatment for pes planus; 
the records are negative for reference to any abnormality 
associated with the veteran's toenails.  VA treatment records 
starting in December 1970 document treatment for foot 
abnormalities such as bilateral pes planus, congenital 
underlapping of the fifth toe, pes cavus, mallet contraction 
of toes two and three, and hammertoes of toes four and five.  
The record reflects that a June 1971 Board decision granted 
service connection for pes planus; a July 1971 rating 
decision implemented the June 1971 Board decision.  

In March 1989, the veteran was assigned a combined 10 percent 
evaluation for bilateral pes planus with underlapping fifth 
toes.  The veteran underwent various surgeries for his 
service-connected foot conditions between 1989 and 1990.  

The treatment reports are negative for any reference to 
toenail abnormalities until January 1995.  At that time, the 
veteran presented with complaints of painful and thick 
toenails that he wanted surgically removed.  Following 
physical examination, the veteran was diagnosed with 
bilateral onychauxis of the hallux and second toes.  A 
November 1995 treatment note indicates that the veteran 
presented with ingrown toenails on all toes which he reported 
had been a problem for a long time; he was diagnosed with 
elongated ingrown hypertrophic nails.  In January 1996 he 
underwent avulsion of his toenails.

The treatment notes show that the veteran was hospitalized on 
January 15, 1998, for complaints of substernal chest pain.  
During the course of hospitalization, the veteran complained 
of painful, thick and dystrophic toenails on digits one 
through five of his left foot; he reported that this 
condition had existed for about 20 to 25 years.  In 
connection with the above toenail complaints, the veteran, on 
January 22, 1998, electively underwent a Zadik left first 
hallux and distal Syme's amputation of the toenails of digits 
one through five on the left.  Following the above 
procedures, sections of the removed toenails were sent for 
microscopic evaluation, which showed the presence of 
degeneration of the nail substance.  Special stains for 
fungi, however, were negative; the veteran was diagnosed with 
toenails one through five, left foot--degeneration of the 
nail substance.  The veteran was discharged from 
hospitalization on January 27, 1998.  Treatment records show 
that the veteran was thereafter periodically followed for his 
healing left toes until April 1998. 

In a May 1999 statement, a VA podiatrist indicated that the 
veteran underwent surgery to his left foot on January 22, 
1998.  He noted that the veteran recuperated over a 4 week 
period during which time he was unable to work at his job as 
a truck driver.  

Analysis

Initial matter - VA's statutory duty to notify assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the VCAA is 
applicable to this case.  

For reasons which will be discussed immediately below, the 
Board concludes that even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

An August 1998 rating decision denied entitlement to a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 for a period of convalescence based on surgery at a VA 
medical facility on January 22, 1998.  The veteran and his 
representative were notified of that action by RO letter of 
August 13, 1998, and he was provided with a copy of the 
rating decision, which notified the veteran of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the reasons and bases for the 
decision and his right to appeal that determination.  
Following receipt of his Notice of Disagreement, the veteran 
was provided a Statement of the Case on April 15, 1999, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  

The veteran perfected his appeal for entitlement to a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 for a period of convalescence based on surgery at a VA 
medical facility on January 22, 1998 by submitting a VA Form 
9; at that time, he also requested a hearing before a member 
of the Board.  He was provided with a Supplemental Statement 
of the Case on August 30, 2000.

By RO letter of January 12, 2000, the veteran was notified 
that his case was being transferred to the Board for a 
decision on his appeal, and of his right to submit additional 
evidence, change representatives, or request a hearing, and 
the time limit for doing so.  The veteran was scheduled for a 
hearing before a member of the Board on July 16, 2001, but he 
failed without explanation to report.  His accredited 
representative submitted an informal hearing presentation on 
July 17, 2001.

Based on the procedural history of this case, VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decision, the 
Statement of the Case, and the Supplemental Statement of the 
Case informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

With respect to possible outstanding evidence, the Board 
notes that all VA medical records identified by the veteran 
have been obtained.  The veteran has not identified any other 
evidence not already on file that might aid his claim or 
asked that any additional evidence be obtained.  Nor is there 
any indication in the record of additional evidence which 
should be obtained.  

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, and they have done so.  As noted 
previously, the veteran failed to report for a hearing before 
a member of the Board scheduled in July 2001.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  VA has 
satisfied its duty to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Discussion

A plain reading of the governing regulation, 38 C.F.R. 
§ 4.30, indicates that a fundamental requirement of the 
regulation is that the treatment in question must have been 
for a service-connected disability.  

Service connection was granted in June 1971 for pes planus, 
and for underlapping fifth toes of the left foot in March 
1989; neither decision granted service connection for any 
toenail condition affecting the left foot.  Service 
connection has not been granted for a toenail condition 
affecting the left foot.  The record reflects that no 
reference to any toenail condition was made in the June 1971 
Board decision, the July 1971 rating decision or the March 
1989 rating decision.  This is unsurprising given that there 
is no evidence, lay or otherwise, of any toenail disability 
affecting the left foot until at least January 1995.    

The veteran nevertheless contends that the toenail condition 
of the left foot for which he underwent surgery in January 
1998 was part of his service-connected left foot disability.  
In the alternative, he argues that the January 22, 1998, 
surgery was for his service-connected left foot disability, 
arguing that the surgery was undertaken to correct the 
underlapping of his left fifth toe.  

The Board notes that the June 1971, July 1971 and March 1989 
decisions were concerned with, and granted service connection 
for, left foot disabilities which were clearly 
musculoskeletal in nature.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5282 (2000).  A review of the above decisions 
fails to yield any suggestion that service connection for a 
left foot disability which was not musculoskeletal in nature 
was contemplated.  In contrast, the veteran's toenail 
problems for which he underwent surgery in January 1998 are 
not musculoskeletal in nature, but instead involve 
degeneration of the substance of the toenail.    

In sum, the Board concludes that service connection has never 
been claimed, or granted, for a toenail condition affecting 
the left foot.  Moreover, the procedural history of this case 
does not suggest that the veteran's recently identified 
toenail condition was deemed to be a pert of his longstanding 
service-connected left foot disability.  

Moreover, there is no medical evidence on file suggesting 
that any toenail condition of the left foot is a part of, or 
is in any way related, to his service-connected left foot 
disability.  To the extent that the veteran contends that his 
left foot toenail condition is related to his service-
connected left foot disability or that the January 1998 
surgery was due to his service-connected disability, it is 
now well-established that as a layperson, his assertions 
concerning medical causation do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The Board additionally notes that 
although the veteran contends that the surgery he underwent 
on January 22, 1998 was nevertheless undertaken for the 
purpose of treating his service-connected left foot 
disability, the record clearly reflects that the surgery was 
limited to the removal of the toenails of digits one through 
five on his left foot, without any involvement of his 
service-connected musculoskeletal disorders.  
In sum, therefore, the record reflects that service 
connection is not in effect for any toenail disability 
affecting the left foot, and that the surgery the veteran 
underwent on January 22, 1998 was for a non service-connected 
toenail disability and was  unrelated to any service-
connected left foot disability.  Inasmuch as the veteran does 
not meet the essential legal requirement under the governing 
regulation that the treatment in question must have been for 
a service-connected disability, he has not presented a claim 
upon which relief can be granted.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the United States Court of Appeals 
for Veterans Claims held that, in a case where, as here, the 
law is dispositive of the claim, then the claim must, as a 
matter of law, be denied because of the absence of legal 
merit or lack of entitlement under the law.


ORDER

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence based on 
surgery at a VA medical facility on January 22, 1998 is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

